15-3205
    Li v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 177 895

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    28th day of July, two thousand seventeen.

    PRESENT:
             GUIDO CALABRESI,
             REENA RAGGI,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    XIANGMEI LI,
             Petitioner,

                     v.                                              15-3205
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Wei Gu, Whitestone, N.Y.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Douglas

    
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Sessions is automatically substituted for
    former Attorney General Loretta E. Lynch as Respondent.
                            E. Ginsburg, Assistant Director;
                            Erik R. Quick, Trial Attorney,
                            Office of Immigration Litigation,
                            United States Department of Justice,
                            Washington, D.C.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Xiangmei Li, a native and citizen of the

People’s Republic of China, seeks review of a September 16, 2015

decision of the BIA, affirming a May 27, 2014 decision of an

Immigration Judge (“IJ”) denying Li’s application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).    In re Xiangmei Li, No. A200 177 895 (B.I.A.

Sept. 16, 2015), aff’g No. A200 177 895 (Immig. Ct. N.Y. City

May 27, 2014).

      Under the circumstances of this case, we review the IJ’s

decision as modified by the BIA, see Xue Hong Yang v. U.S. Dep’t

of Justice, 426 F.3d 520, 522 (2d Cir. 2005), and address only

the       adverse   credibility        determination,       applying

well-established    standards     of    review,   see   8    U.S.C.

§ 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

(2d Cir. 2008) (reviewing adverse credibility determination for

                                  2
substantial evidence).           In doing so, we assume the parties’

familiarity with the underlying facts and procedural history

of the case.

     For applications such as Li’s, governed by the REAL ID Act

of 2005, the agency may, “[c]onsidering the totality of the

circumstances,”      base    a   credibility        finding   on    an    asylum

applicant’s    “demeanor,         candor,      or   responsiveness,”          the

plausibility    of    her    account,       and   inconsistencies        in   her

statements    and    other    record       evidence   “without      regard    to

whether” the inconsistencies go “to the heart of the applicant’s

claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d

at 163-64.    “We defer . . . to an IJ’s credibility determination

unless, from the totality of the circumstances, it is plain that

no   reasonable      fact-finder       could      make   such      an    adverse

credibility ruling.”         Xiu Xia Lin, 534 F.3d at 167.              Further,

“[a] petitioner must do more than offer a plausible explanation

for [her] inconsistent statements to secure relief; [s]he must

demonstrate that a reasonable fact-finder would be compelled

to credit [her] testimony.”          Majidi v. Gonzales, 430 F.3d 77,

80 (2d Cir. 2005) (emphasis in original) (internal quotation

marks and citations omitted).          By these standards, the agency’s



                                       3
adverse credibility determination is supported by substantial

evidence.

    Because Li claims that she was persecuted for owning a

satellite television receiver, the IJ reasonably relied on the

inconsistency between Li’s statements and documentary evidence

concerning the installation of that receiver.              8 U.S.C.

§ 1158(b)(1)(B)(iii).       Specifically,      Li’s   testimony   and

application state that her friend, Shun Hee, obtained and

installed the receiver at her request, and that her husband had

nothing to do with it.   But her husband’s letter reflects that

his friend installed the receiver for him because he thought

it would help with Li’s depression, and that he knew it was

illegal.     Li offered no explanation for this inconsistency

before the IJ.   On appeal to the BIA and here, she asserts that

the correct translation of her husband’s letter was “a friend,”

not “his friend.”     This alleged translation error is not,

however, an explanation that “a reasonable fact-finder would

be compelled to credit.”    Majidi, 430 F.3d at 80 (emphasis in

original).

    Additional    support   for   the   IJ’s   adverse   credibility

finding is found in the omission from her husband’s letter of

a purported verbal warning he received from the police when he

                                  4
paid the fine for Li’s release from detention.          Xiu Xia Lin,
534 F.3d at 166 n.3 (“An inconsistency and an omission

are . . . functionally equivalent.”).         Although Li explained

that the omission was attributable to her husband’s lack of

experience     writing   such    letters    and,   in   any   event,

inconsequential, an IJ may rely on “any inconsistency or

omission in making an adverse credibility determination” and

was not required here to credit that explanation, given that

the letter recounted other threats.        Xiu Xia Lin, 534 F.3d at

167 (emphasis in original); Majidi, 430 F.3d at 80.

      The IJ also reasonably found aspects of Li’s claim to be

implausible.    See Wensheng Yan v. Mukasey, 509 F.3d 63, 66 (2d

Cir. 2007) (“[I]n assessing the credibility of an asylum

applicant’s testimony, an IJ is entitled to consider whether

the   applicant’s   story   is   inherently   implausible.”).     Li

testified that she alone was targeted for installing the

satellite television receiver in her home, despite the fact that

her husband also lived there and her mother owned the residence.

The IJ was not required to credit Li’s claim that, because she

was the primary television-watcher, the police had no interest

in questioning other family members.       Majidi, 430 F.3d at 80.



                                  5
       The IJ’s adverse credibility determination also reasonably

relied    on   the    absence    of   corroborating    evidence.   “An

applicant’s failure to corroborate [her] . . . testimony may

bear on credibility, because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

that has already been called into question.”              Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                Li does not

challenge the corroboration rulings in her brief, thereby

abandoning the argument, see Yueqing Zhang v. Gonzales, 426 F.3d
540, 545 n.7 (2d Cir. 2005), but it would fail on the merits

in any event.        Li did not provide a statement from the friend

who allegedly installed the receiver, despite submitting other

documentation from that individual.         See 8 U.S.C. § 1252(b)(4)

(“No court shall reverse a determination made by a trier of fact

with     respect      to   the    availability    of     corroborating

evidence . . . [unless] a reasonable trier of fact is compelled

to conclude that such corroborating evidence is unavailable.”).

The IJ also deemed the other corroborating statements and

testimony upon which Li relied to be either conclusory or

irrelevant, an assessment to which we defer.               See Y.C. v.

Holder, 741 F.3d 324, 332 (2d Cir. 2013).



                                      6
    Given the inconsistencies, the implausible testimony, and

the lack of corroboration, it cannot be said “that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin, 534 F.3d at 167.       That finding is dispositive of

asylum, withholding of removal, and CAT relief because all three

forms of relief are based on the same factual predicate.     Paul

v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                                7